Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending and currently under consideration for patentability.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is objected to because of the following informalities:  Line 2 of the claim reads, “…to the strap…” but should read –…to one of the straps…--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 recites the limitations: --a space-- and --a spacesuit-- in Lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is also rejected because it depends on claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufman (US 20180280189). 
With regard to claim 1, Kaufman describes a waste management system (Figure 1 (22) Abstract), wherein Kaufman teaches a method of urination (paragraph 3 sentence 1) and defecation (paragraph 3 sentence 1) in space (Abstract), comprising: forming (paragraph 18 sentence 3) a sealed space (paragraph 20 sentence 2) between a spacesuit (Figure 1 protective suit (20)) below waist and above two thighs and human 

With regard to claim 2, Kaufman teaches the method according to claim 1, wherein the forming a sealed space (paragraph 20 sentence 2) between a spacesuit (20) below the waist and above the two thighs and the human skin (T) comprises: binding straps (Figure 2 straps (S2, S3); paragraph 18 sentence 4) around the astronaut's waist (paragraph 17 sentence 4) and two thighs (paragraph 17 sentence 4), so that the sealed space is formed between the spacesuit below the waist and above the two thighs and the human skin.

With regard to claim 3, Kaufman teaches the method according to claim 2, wherein a circle of elastic sealing tape (Figure 2 straps (S2, S3), paragraph 18 sentence 5) is provided on an inner side (paragraph 18 sentence 3) of the spacesuit (20) adjacent to the skin (paragraph 17 sentence 4) corresponding to the strap.

With regard to claim 4, Kaufman teaches that the method according to claim 1, wherein the forming a sealed space (paragraph 20 sentence 2) between a spacesuit (20) below the waist and above the two thighs and the human skin (T) comprises: wearing, by the astronaut (Figure 1 paragraph 2 sentence 1), a urination and defecation suit (Figure 2 garment (24); paragraph 17 sentence 5) inside the spacesuit, and wherein the urination and defecation suit is worn on the skin (paragraph 17 sentence 4) of the astronaut (Figure 1 paragraph 2 sentence 1) from his waist to his two thighs (T), and the sealed space is formed between the urination and defecation suit and the human skin.

With regard to claim 9, Kaufman teaches a method according to claim 5. Kaufman teaches both the sealed device (Figure 10 storage container (246); paragraph 37 sentence 1) is a sealed box (paragraph 28 sentence 3) and that said sealed box is disposed in a spaceship (paragraph 33 sentence 9) or in a space station.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Lent (US 2749558).

With regard to claim 5, Kaufman teaches the method according to claim 1, wherein the using (Abstract), by the astronaut (paragraph 2 sentence 1), the sealed space (paragraph 20 sentence 2) to urinate (paragraph 3 sentence 1) or defecate (paragraph 3 sentence 1).

Kaufman fails to teach a gas pumping mechanism as well as a spraying and flushing mechanism inside the sealed space, and providing a suction device and a sealed device outside the sealed space, wherein an input end of the suction device is connected to the sealed space through a first pipe, and an output end of the suction device is connected to the sealed device through a second pipe; during the astronaut's urination or defecation, the gas pumping mechanism and the suction device work to suck excrements into the sealed device; after the astronaut's urination or defecation, the gas pumping mechanism and the spraying and flushing mechanism work to flush the excrements adhered to the inner side of the spacesuit and the skin in the sealed space, and then the suction device continues to work to suck the flushed excrements into the sealed device.

Lent describes feces, urine elimination cabinets for both pilots and hospital patients, wherein Lent teaches a gas pumping mechanism (Figure 4 bottle (B); C2L27-29) as well as a spraying and flushing mechanism (B) inside the sealed space (Figure 4 defecation relief unit (24); C4L11), and providing a suction device  (Figure 9 low-suction centrifugal pump (67); C5L41-42) and a sealed device (Figure 9 flask (58); C3L36) outside the sealed space (Figure 9 defecation relief seat or shell (24’); C5L53), wherein an input end (Figure 1 threaded portion (47); C5L4) of the suction device (Figure 1 defecation discharge cabinet (43); C6L21-22) is connected to the sealed space (24) through a first pipe (Figure 1 tube or pipe (38); C4L4), and an output end (Figure 9 opening (65); C5L40) of the suction device (Figure 9 low-suction centrifugal pump (67); C5L41-42) is connected to the sealed device (Figure 9 flask (58); C3L36) through a second pipe (Figure 9 pipe elbow member (63); C5L39-40); during the astronaut's urination or defecation (paragraph 3 sentence 1), the gas pumping mechanism (B) and the suction device (67) work to suck excrements into the sealed device (Figure 1 defecation discharge cabinet (43); C6L21-22); after the astronaut's urination or defecation, the gas pumping mechanism (B) and the spraying and flushing mechanism (B) work to flush the excrements (C4L67) adhered to the inner side of the spacesuit (Figure 2, inner lining of suit (26); C4L19) and the skin (C4L61) in the sealed space (24), and then the suction device (43) continues to work (C6L42-43) to suck the flushed excrements (C6L41) into the sealed device (43).

Kaufman and Lent are in the same art, astronaut defecation, urination cleaning art.

	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sealed space, as taught by Kaufman, with both a gas pumping mechanism and spray-flushing system, as taught by Lent, to clean and dry the astronaut (Lent, C1L55-60).

With regard to claim 6, Kaufman in view of Lent teaches the method according to claim 5.

 	Kaufman fails to teach the first pipe is provided with a first reflux valve.

Lent teaches the first pipe (Figure 2 tube or pipe (38); C4L42) is provided with a first reflux valve (Figure 5 feces and urine relief valve C3L50-52).

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first pipe, as taught by Kaufman, with a first reflux valve, as taught by Lent, to drain out the refuse (Lent C6L41).

With regard to claim 7, Kaufman in view of Lent teaches the method according to claim 5.

Kaufman fails to teach the second pipe is provided with a second reflux valve.

Lent teaches the second pipe (56) is provided with a second reflux
valve (Figure 9 connecting valve (40’); C4L55).

	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the second pipe, as taught by Kaufman, with a second reflux valve, as taught by Lent, to either defecate or urinate without the help of an attendant (Lent, C7L23). 

With regard to claim 8, Kaufman in view of Lent teaches the method according to claim 5. Kaufman teaches the sealed device (246) is a sealed bag (paragraph 30 sentence 1).

Kaufman fails to teach the sealed bag is suitable to be hung on the spacesuit.

 	Lent teaches that the sealed bag is suitable to be hung (Figure 3 pocket (23’); C4L52) on the spacesuit (Figure 1 aviation suit (23)).

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sealed bag, as taught by Kaufman, with a hanging sealed bag, as taught by Lent, to await further use (Lent, C7L2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paley (US 20160106570) discloses a fecal collection bag.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC STORR SAGE HANDBERG whose telephone number is (408)918-7565.  The examiner can normally be reached on Monday-Friday 07:30-16:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC STORR SAGE HANDBERG/           Examiner, Art Unit 3781                                                                                                                                                                                             

/Adam Marcetich/Primary Examiner, Art Unit 3781